Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 24 - 27, 31 - 34, 38 - 45 are pending.  
Claims 1, 27, 34 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein providing, at a computer system including a microprocessor, a subnet comprising a plurality of host nodes, and one or more switches, such that the host nodes are interconnected via the switches, and wherein storing a path record data structure at a cache of a first host node, and wherein the designated path record is associated with a second host node to which the first host node has established communications with, and wherein the stored path record is received at the first host node in a response message to a query sent to a subnet manager by the first host node, and wherein the response message comprises a caching flag, which is set by the subnet manager, wherein the caching flag instructs the first host node to store the path record at the cache of the first host node, and wherein the path record comprises addressing information of the second host node, in addition to the other limitations in the specific manner as recited in claims 1, 24 - 27, 31 - 34, 38 - 45.  
  
Claims 24 - 26, 40, 41 are allowed due to allowed base claim 1.  
Claims 31 - 33, 42, 43 are allowed due to allowed base claim 27.  
Claims 38, 39, 44, 45 are allowed due to allowed base claim 34.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                 8-3-2022Primary Examiner, Art Unit 2452